Title: From George Washington to Benjamin Lincoln, 5 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     My dear Sir,
                     Newburgh 5th June 1782
                  
                  Colo. Hazen’s sending an officer under the capitulation of York
                     Town for the purpose of retaliation, has distressed me exceedingly. Will you be
                     so good as to give me your opinion of the propriety of doing this upon Captain
                     Asgill should we be driven to it for want of an unconditional prisoner.
                  Presuming that this matter has been a subject of much
                     conversation, pray, with your own, let me know the opinions of the most
                     sensible of those with whom you have conversed.
                  Congress by their resolve have unanimously approved of my
                     determination to retaliate—the Army have advised it—and the Country look for
                     it—But how far it is justifiable upon an officer under the faith of a
                     capitulation, if none other can be had, is the question?
                  Hazen’s sending Captn Asgill on for this purpose makes the matter
                     more distressing, as the whole business will have the appearance of a farce, if
                     some person is not sacraficed to the Manes of poor Huddy; which will be the
                     case, if an unconditional Prisoner cannot be found, and Asgill escapes.
                  I write to you in exceeding great haste, but beg your sentiments
                     may be transmitted as soon as possible (by Express) as I may be forced to a
                     decision in the course of a few days. I am—with much sincerity and Affect. Dr
                     Sir Yr Obedt Servt
                  
                     Go: Washington
                  
               